Citation Nr: 0300629	
Decision Date: 01/13/03    Archive Date: 01/28/03

DOCKET NO.  01-05 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in San Juan, Puerto Rico


THE ISSUES

1. Entitlement to service connection for a post-traumatic 
stress disorder (PTSD).

2. Entitlement to service connection for a back disorder.  

3. Entitlement to service connection for a fungal skin 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from June 1969 to December 
1970.

This appeal arises from a June 2000 rating action that 
denied service connection for back and skin disorders and 
for PTSD.  The veteran filed a Notice of Disagreement 
(NOD) in July 2000, and the RO issued a Statement of the 
Case (SOC) in April 2001.  A Substantive Appeal, in which 
the veteran requested a hearing before a Member of the 
Board of Veterans Appeals (Board) at the RO, was received 
in May 2001.  By letter of June 2001, the RO notified the 
veteran of a hearing before a Member of the Board at the 
RO that had been scheduled for him for a date in July.  In 
a July 2001 statement, signed by the veteran, he canceled 
the hearing.  A Supplemental SOC (SSOC) was issued in May 
2002.


FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2. The sole competent and probative medical evidence on the 
issue on the question of psychiatric diagnosis 
establishes that the veteran does not meet the 
diagnostic criteria for PTSD.

3. There is no competent evidence that the veteran had, or 
ever has had, a back disability.  

4. A chronic fungal skin disorder was first manifested many 
years post service, and there is no competent medical 
evidence linking it to any incident of service.



CONCLUSIONS OF LAW

1. The criteria for service connection for PTSD have not 
been met.  38 U.S.C.A.  §§ 1110, 5103A, 5107 (West 1991 
and Supp. 2002); 38 C.F.R. §§ 3.303, 3.304(f), 4.125 
(2002).

2. The criteria for service connection for a back disorder 
are not met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
1991 and Supp. 2002); 38 C.F.R. § 3.303 (2002).

3. The criteria for service connection for a fungal skin 
disorder are not met. 38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 1991 and Supp. 2002); 38 C.F.R. § 3.303 (2002).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that, during the pendency 
of this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, and 5107 (West Supp. 2002).  This liberalizing law 
is applicable to this appeal.  See Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  To implement the provisions 
of the law, the VA promulgated regulations published at 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002)).  The VCAA and 
its implementing regulations essentially eliminate the 
concept of the well-grounded claim.  38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.102.  They also include an 
enhanced duty on the part of the VA to notify a claimant 
of the information and evidence needed to substantiate a 
claim.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)).  In 
addition, they define the obligation of the VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)).

Having considered the record in light of the duties 
imposed by the VCAA and its implementing regulations, the 
Board finds that all notification and development action 
needed to fairly adjudicate the claims for PTSD, and for 
back and skin disorders and has been accomplished.

In the June 2000 rating action, the April 2001 SOC, the 
May 2002 SSOC, and the April 2000, January, April, and 
July 2001 letters from the RO, the veteran and his 
representative were notified of the law and regulations 
governing entitlement to the benefits he seeks, the 
evidence which would substantiate his claims, and the 
evidence that had been considered in connection with his 
appeal.  Thus, the Board finds that he has received 
sufficient notice of the information and evidence needed 
to support his claims, and been provided ample opportunity 
to submit information and evidence.  Additionally, the 
Board notes that in aforementioned 2000 and 2001 
documents, the RO variously and specifically informed the 
veteran what evidence the VA had retrieved and considered 
in his claims, what evidence he had to furnish, and what 
he had to do to obtain assistance from the VA in 
connection with his appeal.  In addition, the April 2001 
RO letter informed the veteran that the VA would make 
reasonable efforts to help him get evidence necessary to 
support his claim, such as medical records, if he gave the 
VA enough information about such records so that the VA 
could request them from the person or agency that had 
them.  The RO notified the veteran that the VA needed him 
to furnish the name and address of the medical provider, 
the time frame covered by the records, and the condition 
for which he was treated, and that the VA would request 
such records on his behalf if he signed a release 
authorizing the VA to request them.  The veteran was 
notified that he could help with his claim by informing 
the VA of any additional information or evidence that he 
wanted the VA to try to obtain for him; where to send 
additional evidence concerning his appeal; and where he 
could request assistance if needed.  Accordingly, the 
Board finds that the statutory and regulatory requirement 
that the VA notify a claimant what evidence, if any, will 
be obtained by the claimant and what evidence, if any, 
will be retrieved by the VA has been met.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (addressing the 
duties imposed by 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159).  

The Board also finds that all necessary development has 
been accomplished.  The RO has made reasonable and 
appropriate efforts to assist the veteran in obtaining the 
evidence necessary to substantiate his claim.  Medical 
records from the sole VA facility where the veteran 
claimed to have received treatment have been obtained by 
the RO and associated with the claims file.  The veteran 
was afforded the opportunity for a Board hearing, but he 
withdrew his hearing request.  In August 2001, the veteran 
was afforded a comprehensive VA psychiatric examination in 
connection with his claim.  Significantly, the veteran has 
not identified, and the claims file does not otherwise 
indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claims that has 
not been obtained.  In a March 2001 statement, the veteran 
stated that he had received no treatment for his back, 
skin, or PTSD at any medical facility other than the 
previously specified VA facility.  In response to the RO's 
September 2001 request, that VA medical facility responded 
in May 2002 that no additional records pertaining to the 
veteran were available.  

Under these circumstances, the Board finds that, at this 
juncture, adjudication of the claims for service 
connection for PTSD, and for back and skin disorders, 
without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  

I.  Background

Reports associated with pre-induction service department 
examinations of August 1965 and December 1966 are 
completely negative for complaints, findings, or diagnoses 
of any back, skin, or psychiatric disorder.

The veteran's service discharge report from his period of 
active service from June 1969 to December 1970 indicates 
that he served in Vietnam as a light weapons infantryman.  
Corrections to his discharge report received in October 
2001 from the U.S. Department of the Army indicate that he 
served in Vietnam from January to December 1970 and 
received the Combat Infantryman Badge, the Bronze Star 
Medal, the Army Commendation Medal, the Purple Heart, and 
the Vietnam Service Medal with 3 bronze service stars.  

The service medical records from the veteran's period of 
active service are completely negative for complaints, 
findings, or diagnoses of any back or psychiatric disorder 
or fungal skin disorder.  In October 1969, 2 hairs were 
removed from the skin on the plantar surface of the right 
foot.  He was treated for dandruff in November 1970.  The 
scalp, skin, feet, neck, and spine were normal, and 
psychiatric evaluation was normal on separation 
examination of December 1970.  

Post service, the scalp, skin, feet, neck, and spine were 
each evaluated as normal, and psychiatric evaluation was 
normal on January 1973 examination for enlistment into the 
Army National Guard.

A June 1999 VA outpatient record was negative for 
pertinent pathology.  In December, the veteran was seen 
with complaints of difficulty sleeping, nightmares, 
depression, and isolation from his family.  After 
examination, the impressions were mood disorder - 
depressed, and fungal disorder.  There was no history or 
evidence linking the fungal skin disorder to military 
service or any incident thereof.

A March 2001 medical statement from the San Agustin 
Hospital was negative for pertinent pathology.

In August 2001, a VA psychiatrist reviewed the veteran's 
claims file and noted no psychiatric treatment since 
discharge from service until 1999.  The veteran also 
denied psychiatric treatment prior to that time.  Since 
there was absolutely no evidence regarding the veteran's 
claim of having PTSD, the examiner ordered a VA Social and 
Industrial Field Survey.   

A September 2001 VA Social and Industrial Field Survey 
noted the veteran's complaints of nightmares wherein 
Vietnam War events were reenacted.

On October 2001 VA examination by a board of two 
psychiatrists, the veteran described multiple combat 
situations in which he was involved in Vietnam.  He did 
not describe any specific or outstanding stressor.  In 
terms of post-military traumatic history, the veteran did 
not have any traumatic events; on the contrary, he had a 
very successful work history, occupying very high 
positions in municipal government and currently serving as 
a public works director.  The veteran reported having a 
persistent skin disorder.  On mental status examination, 
the veteran's complaints included difficulty sleeping and 
nightmares related to his Vietnam combat experiences.  He 
described no dissociative experiences, and there was no 
avoidance in terms of having any difficulty speaking about 
his combat experiences.  

The board concluded that he did not meet diagnostic 
criteria for PTSD.  Although the veteran was involved in 
combat and experienced nightmares about Vietnam that were 
not described as particularly distressing, he had none of 
the other symptoms or criteria of PTSD.  The diagnosis was 
no specific mental disorder.  The examiners opined that, 
although the veteran in fact did participate actively in 
combat during his tour of duty in Vietnam, the history in 
terms of his family, social, and work environment did not 
show that he was significantly affected in any way by his 
military service.  He had a good marriage, with a good 
relationship with his wife and children; very good and 
adequate social relations with others; and his work 
history was excellent in terms of his performance, and the 
ability that he had had to continuously improve, in terms 
of the positions that he had occupied within the 
government.  He described some vague symptomatology of 
interrupted sleep and poor frustration tolerance, but the 
doctors felt that this did not fulfill diagnostic 
criteria, in terms of severity and duration, for any 
specific neuropsychiatric disorder.    

II. Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by wartime service.  38 U.S.C.A. 
§ 1110.  Such a determination requires a finding of a 
current disability that is related to an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309 
(1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A.  PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).  Under the law currently in effect, a 
diagnosis of PTSD must be rendered in accordance with 
38 C.F.R. § 4.125(a) (2001), which incorporates the 
provisions of the Fourth Edition of the Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV).  A more 
recent amendment to 38 C.F.R. § 3.304(f), effective May 7, 
2002, which pertains to evidence necessary to establish a 
stressor based on personal assault, does not change the 3 
criteria noted above.   See 67 Fed. Reg. 10330-10332 
(March 7, 2002). 

In this case, the veteran has alleged that he suffers from 
PTSD as a result of his combat experiences in Vietnam.  
However, the Board finds that the first element required 
to establish service connection for PTSD has not been met, 
inasmuch as the competent and probative medical evidence 
of record establishes that the veteran does not meet the 
diagnostic criteria for PTSD.  

The record shows no diagnosis of PTSD or any other 
psychiatric disorder in service, and the veteran was found 
psychiatrically normal on examination for separation from 
service.  Furthermore, the post-service medical evidence 
record does not show a proper diagnosis of PTSD up to the 
present time.  The first post-service clinical psychiatric 
findings date from 1999, some 29 years post service, and 
they were not noted to be related to any diagnosis of 
PTSD.  

Although the veteran complained of difficulty sleeping and 
nightmares related to his Vietnam combat experiences on VA 
psychiatric examination of October 2001, after a 
comprehensive review of the records in the veteran's 
claims file, consideration of his military history, and a 
current examination and field survey, a board of two VA 
psychiatrists authoritatively concluded that the veteran 
did not meet the diagnostic criteria for PTSD.  The board 
noted that he had none of the other symptoms or criteria 
of PTSD.  Such opinion was based on a review of the 
extensive record including the veteran's specific 
contentions, his service records, the post-service medical 
evidence, and a current examination and field survey of 
the veteran.  Significantly, the veteran has neither 
presented, nor alluded to the existence of, any contrary 
medical opinion (evidence that establishes that the 
veteran, in fact, meets the criteria for service 
connection for PTSD).  

As the sole competent and probative medical evidence on 
the question of diagnosis establishes that the veteran 
does not meet the diagnostic criteria for PTSD, the Board 
finds that a critical element to establish service 
connection for such disorder is lacking, and that further 
analysis into the remaining criteria of 38 C.F.R. 
§ 3.304(f) simply is not necessary.  

B.  Back and Skin Disorders

With respect to the claim for service connection for a 
back disorder, the Board notes that service connection 
will be established when a claimant has a current 
disability that is related to an injury or disease 
incurred in or aggravated by service.  See Rabideau.  In 
this case, the service medical records are completely 
negative for complaints, findings, or diagnoses of any 
back disorder.  The neck and spine were normal on 
examination for separation from service.  Neither has any 
back disability been diagnosed in the post-service years 
up to the present time.

After reviewing the entire evidence of record, the Board 
finds that service connection for a back disorder must be 
denied because of the absence of any evidence that the 
veteran ever had a back disorder in service or in the over 
32 years post service.  

As indicated above, Congress has specifically limited 
entitlement to service-connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110.  In the absence of proof of a 
present disability (and, if so, of a nexus between that 
disability and service or a service-connected disability), 
there can be no valid claim for service connection.  See 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  In the instant 
case, service connection for a back disorder must be 
denied because the first essential criterion for a grant 
of service connection-evidence that the claimed disability 
currently exists-has not been met.  Where, as here, there 
is no competent and objective evidence of a current 
disability, there is nothing upon which to predicate a 
grant of service connection.  

With respect to the claim for service connection for a 
fungal skin disorder, the Board notes that the removal of 
hair from a foot and the dandruff in service do not 
constitute evidence of a chronic fungal skin disorder in 
service.  The service medical records are completely 
negative for evidence of any fungal skin disorder.  The 
skin was normal on examination for separation from 
service, and no fungal skin disorder was thereafter 
clinically demonstrated until 1999, some 30 years post 
service, when a fungal disorder was first noted. At that 
time, there was no history or evidence linking the fungal 
disorder to military service or any incident thereof.

In short, the veteran's fungal skin disorder was first 
manifested several decades following separation from 
service, and the record contains no competent medical 
evidence or opinion linking any current fungal disorder to 
hair removal or dandruff or any other incident of the 
veteran's military service.  In the absence of competent 
evidence of a medical nexus between the current disability 
and service, the record does not provide a sufficient 
basis for grant of service connection for the claimed 
condition.   

C.  Conclusion

For the reasons discussed above, each claim for service 
connection currently before the Board must be denied.

In reaching its decision, the Board has considered the 
veteran's assertions.  However, as a layperson without the 
appropriate medical training and expertise, he is not 
competent to render a probative opinion on a medical 
matter-such as whether he suffers from a current 
disability, or whether there is a medical relationship 
between a claimed disability and service.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring 
medical knowledge").   

The Board also has considered the benefit-of-the-doubt 
doctrine in connection with each claim; however, as the 
competent medical evidence does not support, or is not in 
relative equipoise with respect to, any claim, that 
doctrine is not for application in this appeal.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1990).


ORDER

Service connection for PTSD is denied.

Service connection for a back disorder is denied.

Service connection for a fungal skin disorder is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

